IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 26 DB 2021 (No. 27 RST 2021)
                                             :
STEPHEN MICK                                 :   Attorney Registration No. 208832
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        :   (Butler County)


                                        ORDER


PER CURIAM


       AND NOW, this 6th day of May, 2021, the Report and Recommendation of

Disciplinary Board Member dated April 29, 2021, is approved and it is ORDERED that

Stephen Mick, who has been on Inactive Status, has demonstrated that he has the moral

qualifications, competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation and

processing of this matter shall be paid by the Petitioner.